Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application 16/562,073 filed on September 5, 2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12, 15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corley et al. (US 2004/0088406) hereinafter “Corley”.
Claim 1
Corley teaches a method for identifying network infrastructure issues, the method comprising: detecting a change to a network infrastructure, the change comprising one or more of a software modification or a configuration modification;
receiving one or more performance indicator values from the network infrastructure [i.e. monitoring of operational characteristics of computer systems and networks, and collecting metric data (e.g. CPU utilization, transaction load metrics, and the like which considered as performance indicator values)] (Corley, figure 6, step 610; 0016-0017, 0037, 0081);
generating a predicted network performance based on the received one or more performance indicator values and a network snapshot comprising one or more preceding performance indicator values of the network infrastructure preceding the detected change, the predicted network performance generated by a neural network, the predicted network performance comprising one or more predicted performance indicator values [i.e. inputting values of the collected metrics to a neural network for generating accurate predictions of values for the metric of interest at future time points] (Corley, 0045-0047, 0063);
receiving one or more later performance indicator values from the network infrastructure [i.e. actual values for the metrics which are collected later over a period time] (Corley, 0037-0038, 0045-0046); and
determining a network infrastructure issue by comparing the predicted network performance with the received one or more later performance indicator values, wherein determining the network infrastructure issue comprises identifying a degree of deviation between the predicted network performance and the received one or more 

Claim 5
Corley teaches the method of claim 1, further comprising generating an alert indicating the determined network infrastructure issue, the alert comprising one or more of an interface alert, a text message, or an email [i.e. generating a notification signal to be notified an administrator of a potential error condition] (Corley, 0061, 0065, 0074).

Claims 8, 12 do not teach or define any new limitation other than above claims 1, 5. Therefore, claims 8, 12 are rejected for similar reasons. 
Claims 15, 19 do not teach or define any new limitation other than above claims 1, 5. Therefore, claims 15, 19 are rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4, 6-7, 9-11, 13-14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corley (US 2004/0088406) and further in view of Samadi (US 2019/0379592).
Claim 2
Corley teaches the method of claim 1, wherein the neural network (Corley, 0002).
Corley fails to teach the neural network is a recurrent neural network (RNN).
However, Samadi teaches the neural network is a recurrent neural network (RNN) (Samadi, 0038).


Claim 3
Corley in combination with Samadi teach the method of claim 2, wherein the RNN includes a memory component (Samadi, 0038). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Corley to include the teachings of Samadi of recurrent neural network (RNN) includes a memory. One ordinary skill in the art would be motivated to provide technological improvements to evaluating and generating predictions for network traffic performance/health.

Claim 4
Corley in combination with Samadi teach the method of claim 3, wherein the memory component is a long short-term memory (LSTM) (Samadi, 0038). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Corley to include the teachings of Samadi of LSTM. One 

Claim 6
Corley teaches the method of claim 1, further comprising generating a network health trend line corresponding to the detected change to the network infrastructure [i.e. monitoring health types of the computer system or network and detecting events which are output/notify via input/output interface] (Corley, 0032, 0036, 0061, 0074).
Corley fails to teach a graphical user interface (GUI) comprising a network health trend line and one or more detected event bars, at least one of the one or more detected event bars corresponding to the detected change to the network infrastructure.
However, Samadi teaches a graphical user interface (GUI) comprising a network health trend line and one or more detected event bars, at least one of the one or more detected event bars corresponding to the detected change to the network infrastructure (Samadi, 0004-0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Corley to include the teachings of Samadi of a graphical user interface (GUI) comprising a network health trend line and one or more detected event bars, at least one of the one or more detected event bars corresponding to the detected change to the network infrastructure. One ordinary skill in the art 

Claim 7
Corley teaches the method of claim 6, wherein the detected event bars are interactable and interacting with one of the detected event bars generates an information modal comprising summary information of the corresponding detected change and a respective impact on network performance (Samadi, 0004-0006).

Claim 20
Corley teaches the non-transitory computer readable medium of claim 15, further comprising instructions that cause the one or more processors to generate a network health trend line corresponding to the detected change to the network infrastructure [i.e. monitoring health types of the computer system or network and detecting events which are output/notify via input/output interface] (Corley, 0032, 0036, 0061, 0074).
Corley fails to teach a graphical user interface (GUI) comprising a network health trend line and one or more detected event bars, at least one of the one or more detected event bars corresponding to the detected change to the network infrastructure, wherein the detected event bars are interactable and interacting with one of the detected event bars generates an information 
However, Samadi teaches a graphical user interface (GUI) comprising a network health trend line and one or more detected event bars, at least one of the one or more detected event bars corresponding to the detected change to the network infrastructure, wherein the detected event bars are interactable and interacting with one of the detected event bars generates an information modal comprising summary information of the corresponding detected change and a respective impact on network performance (Samadi, 0004-0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Corley to include the teachings of Samadi of graphical user interface (GUI) comprising a network health trend line and one or more detected event bars, at least one of the one or more detected event bars corresponding to the detected change to the network infrastructure, wherein the detected event bars are interactable and interacting with one of the detected event bars generates an information modal comprising summary information of the corresponding detected change and a respective impact on network performance. One ordinary skill in the art would be motivated to provide technological improvements to evaluating and generating predictions for network traffic performance/health. 

Claims 9-11, 13-14 do not teach or define any new limitation other than above claims 2-4, 6-7. Therefore, claims 9-11, 13-14 are rejected for similar reasons. 
Claims 16-18 do not teach or define any new limitation other than above claims 2-4. Therefore, claims 15, 19 are rejected for similar reasons. 
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459